Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 17, 2020 has been entered. 
This action is a non-final action in response to communications filed on 09/17/2020.
Claims 1, 6 10, 15, 16 and 19 have been amended. Claims 1 – 20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 112 (b) rejection set forth in the previous office action.

Response to Argument
Applicant’s Remarks have been considered.
In the Remarks Applicant argues that the claims do not recite abstract ideas and that “these concepts are not generic usage of a computer to organize human activities but are rooted in computer processing, input of electronic data, electronic
computational analysis of inputted data, computing of electronic data based on the
computational analysis of inputted data, and the outputting of electronically processed
instructions to electronically operably control an electronic component of a vehicle.”
Examiner respectfully disagrees. The generic computer components including a computer, a processor, a memory and non-transitory computer readable medium are used as tools to implement the abstract concepts found in the limitations. 
The claim recites abstract steps including determining a current geo-location, determining a fueling station utilized during the fueling event, determining an adjusted geo-location and computing at least one fueling behavior. These limitation are related to Certain Methods of organizing Human Activity (e.g. commercial interactions) and Mental Processes. For instance the limitations are collecting and analyzing data to determine fueling behavior using generic computer components. Accordingly, the claim recites an abstract idea. 
Applicant further argues that the claims include controlling a display unit to electronically present a graphical user interface that is based on the at least one behavior pattern that is electronically computed based on the electronic analyzation of the electronic data associated with the fueling event.
Displaying information based on a fueling pattern is displaying a result of the receiving, determining and computing steps which is collecting data, analyzing data and producing a result based on the analysis and is related to the abstract concepts. 

Applicant argues that claims 1, 10 and 19 cannot practically be performed in the human mind and therefore do not recite a mental process.
Examiner respectfully disagrees. Based on the October 2019 Update: SME, claims can recite a mental process even if they are claimed as being performed on a computer (see pg. 8).  Here, the claims using a generic computer component to receiving sensor data, determine a current geolocation, determine a fueling station and computing a fueling behavior. The computer component is merely used as a tool to perform a function that can reasonably be performed in the human mind (analyzing data) or using pen/paper.

Applicant argues that the features of the claim integrate the alleged abstract idea into a practical application that provides an improvement of a computer and technology.
The judicial exceptions are not integrated into a practical application. The claims recite generic computer components including a computer, a processor a memory and a non-transitory computer readable medium. The limitation recites generic computer components recited at a high level of generality as performing generic computer functions such as receiving data, determining a location, determining fueling station, computing fueling behavior and displaying results. For instance a computer for receiving sensor data is data gathering and considered extra-solution activity. The steps of determining and computing involving analyzing data using a generic computer component. Displaying information related to a fueling behavior is merely generic computer display functionality. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, 
	Further, there is no indication of an improvement to a technology (e.g. computer) or a technical field in the claims or the Specification. The claimed limitations appear to be directed to analyzing fueling behavior for the purpose of marketing certain types of vehicles (see ¶0001), which is a business problem not related to technology.

Applicant argues under Step 2B that the claims when taken as a whole recite an inventive concept that qualifies as significantly more and that the inventive concept of claims 1-20 are not well-understood, routine or conventional. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the network system (e.g. a computer, a processor, non-transitory crm) are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  Further, the step of receiving sensor data is extra-solution activity and considered well-understood, routine and conventional activity.  The Specification does not provide any indication that the computer (processor or computer readable medium) is anything other than a generic, off-the-shelf computer component (see ¶0052-¶0053), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea using generic computer components. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
The claims are not patent eligible.

Applicant further argues that the features of the claim provide an improvement in function of a computer and technology in determining vehicle fueling behavior. As stated above, there is no indication in the Specification or the claims of an improvement to a technology or technical field.

Applicant’s arguments, see Remarks pgs. 16-18 with respect to Gotz have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 


	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites determining a current geo-location of the vehicle based on determining that the fueling event is occurring, determining a fueling station that is being utilized during the fueling event that is located at the current geo-location of the vehicle, wherein an adjusted geo-location of the vehicle is determined that matches a geo-location of the fueling station and computing at least one fueling behavior pattern based on analyzing the data associated with the fueling station and the fueling event. The limitation under its broadest reasonable interpretation covers Methods of Organizing Human Activities, related to managing interactions, but for the recitation of generic computer components (e.g. computer-implemented). For example the limitations are collecting and analyzing data to determine fueling behavior using a generic computer component. Accordingly, the claim recites an abstract idea of Methods of Organizing Human Activity. The claims are also similar to Mental Processes related to observation or evaluation that can be performed in the human mind.
Independent Claims 10 and 19 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass 
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a computer-implemented method receiving sensor data. Claim 10 recites a memory storing instructions when executed by a processor cause the processor to receive sensor data, determine a current geo-location, determine a fueling station and compute a fueling behavior patter. Claim 19 recites a non-transitory computer readable medium string instructions executed by a computer for performing the above limitations. The limitation recites generic computer components (e.g. a computer, a processor, a non-transitory CRM) recited at a high level of generality as performing generic computer functions. For instance a computer for receiving sensor data is data gathering and considered extra-solution activity. The steps of determining and computing involve analyzing data using a generic computer component. Each of the additional limitations are no more than mere instructions to apply the exception using a generic component. Accordingly, the combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.
 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea using generic computer components. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
The claims are not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683